Exhibit 99.1 Form 51-102F3 Material Change Report Item 1.Name and Address of Company SilverCrest Mines Inc. (the “Company”) Suite501, 570 Granville Street Vancouver, British Columbia CanadaV6C3P1 Item 2.Date of Material Change December23, 2013. Item 3.News Release News Release dated December23, 2013 was disseminated through Marketwired. Item 4.Summary of Material Change The Company filed a preliminary economic assessment report for the Company’s La Joya Silver Copper Gold Project with the Canadian securities regulators. Item 5.1Full Description of Material Change On December23, 2013, the Company filed with the Canadian securities regulators the Company’s preliminary economic assessment report for the Company’s La Joya Silver Copper Gold Project titled “Preliminary Economic Assessment for the La Joya Property, Durango, Mexico” and dated effective October21, 2013 (the “PEA”).The PEA is available under the Company’s profile on the SEDAR website at www.sedar.com. Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6.Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer J. Scott Drever, Chairman and Chief Executive Officer Telephone:(604) 694-1730 Item 9.Date of Report January7, 2014
